Citation Nr: 0300239	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1969 to April 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).  In the decision of July 2001, the RO granted 
entitlement to service connection for PTSD with assignment 
of a 50 percent evaluation.  The veteran subsequently 
perfected this appeal.

The Board notes that the appeal for a higher evaluation 
for PTSD arises from the initial rating decision wherein 
the RO granted service connection for the disability and 
assigned the initial disability evaluation.  Therefore, 
the entire rating period is to be considered, including 
the possibility of a staged rating (i.e., separate ratings 
for separate periods of time) based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The issue 
has been characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran's PTSD has not resulted in occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
disabling for PTSD, for any time during the pendency of 
the claim, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the 
VA's notification requirements.  The communications 
provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the veteran with 
the applicable regulations in the SOC.  The basic elements 
for establishing a higher rating have remained unchanged 
despite the change in the law with respect to duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA psychiatric 
examination.  The RO obtained all relevant evidence 
identified by the veteran, including mental health clinic 
records.  The Board has noted that the veteran's records 
from the Social Security Administration have not been 
obtained.  However, the report of an examination conducted 
by the VA in June 1996 shows that the veteran stated that 
disability benefits from that organization were granted 
based on nonservice-connected disabilities such as poor 
vision, a speech impairment, right elbow pain and leg 
dysfunction.  Therefore, the records from that 
organization are not relevant to the claim for a higher 
rating for PTSD.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA 
to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  The VA has 
satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending 
of the VA's resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board has considered the full history of the veteran's 
PTSD.  His record of service (DD-214) reflects that he had 
combat service in Vietnam.  He filed a claim for service 
connection for PTSD in March 2001.  The RO granted that 
claim in a decision of July 2001, and assigned a 50 
percent initial rating.  

The veteran contends that the RO made a mistake by failing 
to assign a disability rating higher than 50 percent for 
his PTSD.  He asserts that he has symptoms such as severe 
deficiencies in his employment, education, judgment and 
thinking.    

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities. The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of 
or incident to military service.  The percentage ratings 
represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1.

Diagnostic Code 9411 provides that a noncompensable rating 
is warranted when a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with occupational or social functioning, or to 
require continuous medication.  

A 10 percent rating is warranted when there is 
occupational or social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled 
through continuous medication.  

A 30 percent rating is warranted where there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted where there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.

The evidence which has been developed in connection with 
the claim includes medical treatment records dated in 
January and February 2001.  A mental health clinic record 
dated in January 2001 shows that the veteran reported a 
chief complaint of having difficulty adjusting to physical 
limitations.  The veteran and his wife were present, and 
he depended heavily on her to answer for him, even about 
questions of his subjective experiences and thoughts.  
Possible PTSD symptoms were explored.  While the veteran 
had difficult memories, he did not appear to be 
experiencing flashbacks or hypervigilence.  His larger 
concerns were his frustrations about his first wife being 
unfaithful to him and his difficulty coping with physical 
limitations secondary to a motor vehicle accident.  He 
said that he could not work, could not see, and could not 
bend over and pick things up.  He said that he wished that 
he had been shot over in Vietnam.  He reported having 
passive suicidal ideation with no plan.  Some amotivation 
was noted.  The diagnosis was post-traumatic stress 
disorder secondary to MVA and Vietnam War.  

A treatment record dated in February 2001 shows that the 
veteran was seen for a psychiatric consultation.  He 
reported applying for VA disability.  He said that he had 
poor sleep with early awakening.  He had an increased 
appetite with weight gain.  He described flashbacks from 
Vietnam at night.  He also endorsed low morale and energy.  
He had no guilt.  He reported poor concentration and 
memory.  On mental status examination, he appeared 
uncomfortable.  He had slow slurred speech.  The diagnoses 
were major depressive disorder, current, and PTSD.  

The evidence also includes a VA psychiatric examination 
report dated in May 2001.  The report shows that the 
examiner reviewed the veteran's claims file.  The 
veteran's chief complaint was of becoming angry and upset 
easily.  The veteran reported that in the army he had been 
in the infantry and worked as a mortar man.  He said that 
his anger began about ten years earlier.  He got easily 
frustrated and angry when trying to do things.  As an 
example, he said that when trying to put something 
together he becomes so frustrated that he tears it apart.  
He said that he tried taking medications, but this made it 
worse.  He said that he would yell for no reason, and at 
times would become violent and strike his wife.  His wife 
accompanied him to the interview and said that she did not 
know what he was like prior to the past 10 years because 
she had not known him longer than that.  She said that he 
expected her to read his thoughts and she found this very 
frustrating.  The veteran described his mood as being 
upset and depressed.  He reportedly becomes very 
irritable.  He went to bed at 8 p.m. and woke up early.  
He said that if he wakes up he is unable to get back to 
sleep.  He had no recollection of his [post service] 
vehicle accident in which he sustained a head injury and 
also injured his arms and legs.  He said that he 
experienced vision problems because of bleeding in his 
brain.  He reportedly talked in his sleep about car keys 
and needing money.  He denied having nightmares.  He 
brought up the story about the time he was in the military 
quite frequently and said that he thought about it a lot.  
His wife reported that he went to see fireworks with her, 
but had to leave and wanted to go home.  He could not 
enjoy it because it reminded him of Vietnam.  He denied 
having an exaggerated startle.  He complained of cognitive 
problems, and said that he would forget something within 
the span of 5 minutes.  He also found gaps in his remote 
memory.  His concentration was poor, and he described 
himself as forgetful.  He said that he could not focus.  
He reported that he sought treatment two to three months 
ago.  He denied hospitalization for psychiatric symptoms.  
His medical history included complaints of poor vision, 
having had a left hemisphere stroke, and taking medication 
for hypertension.  He also took some sort of medication 
for sleep, but was not able to name the medication.

The VA examination report further shows that his personal 
history included being married for 11 years to his third 
wife.  He had finished the 11th grade.  He had trained, but 
never worked as a jeweler.  He had been unemployed since 
the late 1970's.  He had worked for a mine for 5 years.  
He was receiving Social Security disability payments for 
his head injury.  He reported spending time visiting and 
sitting around talking with other families.  He denied the 
use of alcohol and said that he stopped drinking 20 years 
ago after his accident.  

On mental status examination, his immediate and remote 
memories were intact.  His recent memory, as measured by 
the ability to recall three words after a delay of 
approximately 5 minutes, evidenced one error.  He was 
alert and responsive.  He had difficulty expressing 
himself in words.  He also had some problems with 
pronunciation.  Sometimes his responses were lacking in 
content relating to the topic.  He was missing some teeth, 
but his hygiene was otherwise adequate.  He was not 
oriented as to the date.  He needed a great deal of 
prompting to be able to name the President.  His cognition 
was slow.  Continuity of thought was irrelevant.  Some of 
his communication problems may have been due to the fact 
that his wife translated much of what the examiner asked 
him in English.  His primary language was a language other 
than English.  His thought content contained no current 
suicidal or homicidal ideas.  He did say that at one point 
he had felt suicidal.  He reported that he had felt like 
killing himself with a butcher knife, but described this 
as being only thoughts and said that he would never act on 
it.  He said that he got sick and tired of how he was.  He 
denied delusions or ideas of reference.  He denied 
perceptual disturbances in the form of hallucinations, 
delusions, or feelings of unreality.  His abstracting 
ability, as measured by similarities, was concrete.  He 
was unable to interpret two simple proverbs.  He was 
unable to do serial sevens, but was able to spell the word 
"world" backward.  His mood, as evaluated by the examiner, 
was broad.  His affect was reduced.  His judgment was 
fair.  His insight was good.  The diagnoses were post-
traumatic stress disorder, moderate, cognitive disorder 
NOS, and status post CVA, traumatic brain injury due to 
MVA, and hypertension.  The examiner assigned a current 
Global Assessment of Functioning (GAF) score of 40.  He 
stated that the veteran had cognitive impairments due to 
his stroke, due to his traumatic brain injury, or both.  
The examiner stated that in his opinion, the veteran's 
cognitive disorder and his anxiety made roughly equal 
contributions to his GAF score.  

The Board notes that a GAF score of 31-40 indicates that 
there is some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such 
as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work). See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.  
As noted above, however, only half of the impairment 
measured by the GAF score was due to service-connected 
disability.  The other half of the impairment was due to 
nonservice-connected disabilities and may not be 
considered when assigning the rating for the service-
connected disability.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  See 38 C.F.R. § 4.14.  

After reviewing all of the evidence, the Board finds that 
the symptoms of the veteran's service-connected PTSD most 
nearly approximate the criteria for the current 50 percent 
rating, namely occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Board finds that PTSD has not resulted in occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Such 
symptoms generally are not reflected in the medical 
evidence which is of record.  Although the mental health 
clinic record dated in January 2001 shows that he reported 
having suicidal ideation, it was described as being 
passive and he had no plan.  In addition, the VA 
examination report of May 2001 shows that his thought 
content contained no current suicidal ideas.  Neither the 
treatment records nor the VA examination report contains 
any references to obsessional rituals or spatial 
disorientation.  The VA examination report showed that his 
hygiene was generally satisfactory.  The Board also notes 
that the fact that the veteran has been married for 11 
years shows that he does not have an inability to 
establish relationships.  Accordingly, the Board concludes 
that the criteria for an initial rating in excess of 50 
percent disabling for PTSD, for any time during the 
pendency of the claim, are not met.  The evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim 
to the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-
connected post-traumatic stress disorder under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board notes 
that in exceptional cases where evaluations provided by 
the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that 
the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is 
so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected post-traumatic stress 
disorder.  The Board notes that the disability has not 
required frequent hospitalizations.  The VA examination 
report shows that he denied ever being been hospitalized 
for treatment for the disorder.  With respect to any 
assertion that his disability has caused marked 
interference with his employment, the Board notes that 
there is no indication that the veteran's lack of 
employment is due to his post-traumatic stress disorder.  
On the contrary, he has indicated that the Social Security 
Administration granted him benefits on the basis of his 
nonservice-connected disabilities.  The Board does not 
find the veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to an initial rating in excess of 50 
percent for PTSD.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial disability rating higher than 50 
percent for PTSD is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

